DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwayama et al. (JP 6-20866).
Kuwayama discloses and shows an arrangement of a parking lock in a vehicle transmission, wherein the parking lock comprises: 
a locking mechanism (20, 4) for locking and releasing a parking interlock gear (2); and 
an actuating unit (22, 25, 26 and 41, 43, 44) coupled to the locking mechanism via a coupling mechanism in order to actuate the locking mechanism between an interlock position and a release position of the parking interlock gear, 
wherein the parking lock is arranged on an intermediate plate (10) in a housing of the vehicle transmission (1),
wherein a parking lock cylinder (41) of the actuating unit is arranged in a recess of the intermediate plate (see Fig. 1),
wherein a connecting rod (26) of the locking mechanism extends through a passage opening of the intermediate plate (Figs. 3 and 4),

wherein the interlocking element (28) is axially movably mounted on the connecting rod (26).
Allowable Subject Matter
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed June 11, 2021 have been fully considered but they are not persuasive.
For starters, Examiner erred in referring to the transmission case as the locking mechanism.  Item 10 should instead have been noted as item 20, as reference elsewhere above.   Thus, items 22, 25 and 26 are clearly coupled to one another and make up the parking arm locking mechanism.
Next, the fact that item 4 prevent parking arm 4 from meshing with the parking gear makes it part of a system to release the parking arm from the interlock gear (claim 1, line 3).
Applicant asserts the hydraulic cylinder 41 actuates the parking arm lock mechanism 4 and does not actuate the interlocking means 30.  This is true.  It is also true that the independent claim does not require the cylinder to actuate the interlocking means.  As such, Kuwayama anticipates the independent claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658